Exhibit 10.2

 

Amendment to Employment Agreement

 

March 22, 2006

 

This Amendment is made to that Employment Agreement dated October 1, 2001 by and
between Tapestry Pharmaceuticals, Inc. (Tapestry) and Patricia Pilia
(Executive.)

 

Whereas, Executive and Tapestry are desirous to conform the terms of the
Employment Agreement to changes made in the law relating to taxation of
severance payments.

 

Now, therefore, Executive and Tapestry hereby agree as follows:

 

In the event that the Company and Executive determine that any compensation
payable to Executive under any nonqualified deferred compensation plan,
including without limitation any severance benefit provided under the Employment
Agreement, fails to satisfy the distribution requirement of Section
409A(a)(2)(A) of the Internal Revenue Code of 1986, as amended (the “Code”), as
a result of Executive’s status as a “specified employee” within the meaning
of Section 409A(a)(2)(B)(i) of the Code, then the payment of such benefits shall
be automatically delayed to the minimum extent necessary so that such benefits
are not subject to the provisions of Section 409A(a)(1) of the Code.

 

All other provisions of the Employment Agreement shall remain unchanged.

 

Tapestry Pharmaceuticals, Inc

 

 

 

By:

/s/ Kai Larson

 

 

 

 

/s/ Patricia Pilia

 

Patricia Pilia

 

 

--------------------------------------------------------------------------------